DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/23/2022. In the current amendments, the specification is amended, the drawings are amended, claim 8 is cancelled, and claims 1-3, 5, 6, and 9 are amended. Claims 1-7 and 9 are pending and have been examined.
In response to amendments and remarks filed on 06/23/2022, the objections to the specification, and the 35 U.S.C. 112(b) rejections are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3040 in specification paragraph [0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2000a in Fig. 2, and 2000b in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 6, and 7 are objected to because of the following informalities:  
In claim 3, line 6, “the parameter units” should read “the plurality of parameter units” in order to properly reference “a plurality of parameter units” in lines 7-8 of claim 1.
In claim 6, line 12, “the parameter units” should read “the plurality of parameter units” in order to properly reference “a plurality of parameter units” in lines 7-8 of claim 1.
Dependent claim 7 is objected to based on being directly or indirectly dependent on objected claim 6.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1:
•	“an activation state decision unit that changes data on the basis of a parameter and that processes and outputs the data”
•	“a plurality of parameter units that is made to process the data on the basis of parameters respectively managed thereby”
•	“a number generator that generates a numerical number a sign of which varies”
•	“a number processor that creates a parameter to process the data on the basis of the parameter and the numerical number generated by the number generator”
•	“a parameter updating unit that updates the parameter on the basis of a cost value”
Claim 6:
•	“a control unit that controls, by an operation mode, a learning mode of performing the data processing by using the numerical number generated by the number generator and an inference mode of performing the data processing without using the numerical number”
•	“the control unit stores, as a reference cost value, a cost value evaluated by an evaluation system in the inference mode, and transmits a difference, which is acquired by comparison between a cost value evaluated by the evaluation system in the learning mode and the reference cost value, to the parameter units as a cost value to update the parameter”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 4, Fig. 8, Fig. 9, Fig. 11, and Fig. 13 and in specification paragraphs [0042]-[0045], [0053], [0054], [0056], and [0058]:
[0042] Fig. 4 is a view illustrating a configuration of the control unit 1300. 
The control unit 1300 decides an operation mode of the data processing system 1000 and controls an operation of the other configuration elements. The control unit 1300 includes an operation mode register 1310 that holds an operation mode, a chip length register 1320 that holds the number of cycles of performing learning, a chip counter 1330 that holds the current number of cycles, and a learning completion determination unit 1340 that monitors a cost value and detects completion of learning. The control unit 1300 also includes a port E that receives a value of a current cost value from the outside, a port AE that receives a cost value difference, a port M that outputs a current operation mode, and a port U that outputs parameter update timing. 
[0043] There are two operation modes that are an inference mode and a learning mode. In the inference mode, only processing of generating output data from input data is executed and a parameter is not updated. In the learning mode, one or more outputs are generated from one piece of input data, a gradient necessary for updating a parameter is calculated by utilization of a cost value from the evaluation system 2000, and the parameter is updated. As one step progresses, a value of the chip counter 1330 is subtracted via a selector 1321. When the value of the chip counter 1330 becomes 0, a value of the chip length register 1320 is input into the chip counter and a next learning cycle is started. 
[0044] The operation mode register 1310 stores a value indicating the learning mode in a case where a value of the chip counter is other than 0, and stores a value indicating the inference mode in a case where the value is 0. Also, timing at which a value of the chip counter 1330 varies from 1 to 0 is detected and a parameter update signal is transmitted. The learning completion determination unit 1340 receives a current cost value and a variation amount of the cost value from the port E and the port AE through an averaging arithmetic unit 1301 and determines whether learning is completed. The averaging arithmetic unit accumulates a value from the outside while the operation mode is the learning mode, and calculates an average value and supplies this to the learning completion determination unit 1340 at switching to the inference mode. By receiving an average value, the learning completion determination unit 1340 prevents erroneous determination of learning completion due to a variation of a cost value at each time of processing in a period of the learning mode. 
[0045] In the present embodiment, the learning mode is performed once or more with respect to the inference mode performed once. That is, a reference cost value is initially acquired in the inference mode, and a learning mode of generating a numerical number by each of a plurality of number generators, performing data processing by using values in which these numerical numbers are respectively added to a plurality of parameters, acquiring a current cost value by the evaluation system, and calculating a gradient value necessary for a parameter update by using a cost value difference and the generated numerical numbers is subsequently performed once or more. Subsequently, the sum of the above-described one or more gradient values calculated in the learning mode is calculated at timing of switching back to the inference mode, a value in which the sum is divided by the number of times of executions of the learning mode is added to a parameter, and the parameter is updated.
Based on the description of the control unit above, the structure of the control unit consists of an operation mode register, a chip length register, a chip counter, a learning completion determination unit (shown in more detail in Fig. 6), and multiple ports for receiving and outputting data, which is sufficient structure to perform the claimed function.

[0053] Fig. 8 is a view illustrating a configuration of the activation state decision unit 100. 
The activation state decision unit 100 includes one or more parameter units 120, a multiplier 130 that calculates a product of an output of a parameter unit and an input into the activation state decision unit, an adder 140 that adds outputs of a plurality of multipliers 130, and an activation function device 150 that decides an activation state of the activation state decision unit on the basis of an output result of the adder. To each of a plurality of parameter units 120 in the activation state decision unit 100, the cost difference broadcast path 200, the operation mode broadcast path 210, and the parameter update signal broadcast path 220 are connected.
Based on the description of the activation state decision unit above, the structure of the activation state decision unit consists of parameter units (shown in more detail in Fig. 9 and discussed below), multipliers, an adder, an activation function device, and multiple broadcast paths, which is sufficient structure to perform the claimed function.

[0054] Fig. 9 is a view illustrating a configuration of a parameter unit 120. 
The parameter unit 120 includes a parameter register 110, a number generator 300, a parameter updating unit 400, and a peripheral functional block. As an input, the cost difference broadcast path 200, the operation mode broadcast path 210, and the parameter update signal broadcast path 220 are connected to the parameter unit 120. A parameter value is output to the outside. An output of the number generator 300 is input into the selector 170 that can be switched according to an operation mode. The selector 170 outputs 0 in a case of the inference mode, and outputs a value generated by the number generator 300 in a case of the learning mode. An output value from the selector 170 and a value of the parameter register 110 are added to each other by a number processor such as the adder 180 and output to the outside. Also, a difference input from the cost difference broadcast path 200 is divided by an output of the number generator 300 by a divider 160, whereby an estimated gradient value is calculated and input into the parameter updating unit 400. By using the estimated gradient value and a current value of the parameter register 110, the parameter updating unit 400 updates the value of the parameter register 110 when an update signal from the parameter update signal broadcast path 220 is received.
Based on the description of the parameter unit above, the structure of the parameter unit consists of a parameter register, a number generator (shown in more detail in Fig. 13 and discussed below), a parameter updating unit (shown in more detail in Fig. 11 and discussed below), a peripheral function block, a selector, a number processor (an adder), a divider and multiple broadcast paths, which is sufficient structure to perform the claimed function.

[0056] Fig. 11 is a view illustrating a configuration of the parameter updating unit 400. 
The parameter updating unit 400 includes an integration register 410, a learning coefficient register 420, and a chip length register 430. The parameter updating unit 400 receives an estimated gradient value calculated in the parameter unit 120, a current value of the parameter register 110, and a signal from the parameter update signal broadcast path 220 from the outside and outputs a signal to update the value of the parameter register 110. In a period in which no parameter update signal is received, the adder 180 adds an estimated gradient value to a value in the integration register 410. The selector 170 is set to use a current value of the parameter register 110 for an update of the parameter register 110, and an update is not practically performed. In a case where a parameter update signal is received, a value in which a current value of the parameter register 110 is added by the adder 180 to a value of the integration register 410 which value is divided by a value of the chip length register 430 by the divider 160 and is further multiplied by a value of the learning coefficient register 420 by a multiplier 190 is calculated. The value of the parameter register 110 is updated by the added value. 
Also, the value of the integration register is reset to 0.
Based on the description of the parameter updating unit above, the structure of the parameter updating unit consists of an integration register, a learning coefficient register, a chip length register, an adder, a selector, a divider, and a multiplier, which is sufficient structure to perform the claimed function.

[0058] Fig. 13 is a view illustrating a configuration of the number generator 300. 
The number generator 300 includes a pseudo noise source (or pseudo random number source) 310, a small number generator for numerical number derivation 320, a selector 170 that generates a positive or negative sign according to an output of the number generator 300, and a multiplier 190 that calculates a product of an output of the selector 170 and a numerical number of the small number generator for numerical number derivation 320 and that performs an output thereof. The number generator 300 generates and outputs any one of positive and negative small numerical numbers according to a request. The small number generator for numerical number derivation 320 may be mounted in such a manner as to constantly generate a constant number by utilization of a numerical number storing register.
Based on the description of the number generator above, the structure of the number generator consists of a pseudo noise source (shown in more detail in Fig. 14), a small number generator for numerical number derivation, a selector, and a multiplier, which is sufficient structure to perform the claimed function.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“perform machine learning by executing … changes data based on a parameter and that processes and outputs the data”
“process the data based on parameters”
“generates a numerical number, a sign of the numerical number varies”
“creates a parameter to process the data based on the parameter and the numerical number generated”
“updates the parameter based on a cost value, which is acquired by evaluation of processed data …, and the numerical number generated”
“changes the numerical number in each data processing”
“generates the numerical number in such a manner that an order of a sign variation of the numerical number varies”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitations in the context of this claim encompass performing machine learning steps by changing data based on a parameter, and processing and outputting the data (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can change data based on a parameter, perform processing operations on the data, and provide the data as an output), processing data based on parameters (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform processing operations on data based on different parameters), generating a number where the signs of generated numbers vary (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs of the numbers vary), creating a parameter for processing data based on the parameter and a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a parameter to be used in processing data), updating a parameter based on a cost value acquired by evaluating processed data with a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a parameter based on a cost value as well as acquiring the cost value by evaluating data with a generated number), changing a generated number for each data processing (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with a new number for each time data is processed), and generating a number where the order of the sign variation of each generated number varies (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the sign of the numbers changes with no set pattern). The additional elements do not integrate the abstract idea into a practical application.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of:
“a processor”
“a memory coupled to the processor, the memory storing instructions that when executed configure the processor”
“an activation state decision unit”
“a plurality of parameter units”
“a number generator”
“a number processor”
“a parameter updating unit”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). The limitation:
“in an artificial neuron”
As drafted, is an additional element that amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the neural network technological environment. See MPEP 2106.05(h). Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“generates a positive or negative numerical number with a unique sequence”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses generating a positive or negative number where the signs of generated numbers have a unique/random sequence) (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs of the numbers vary/are different/unique).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of:
“number generator”
“random number generator”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of a machine learning system comprising a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amount to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“in which a generated numerical number is changed cyclically”
“set in such a manner that an order of a positive or negative sign variation varies”
As drafted, are part of the abstract idea of claim 2 of generating a number where the signs of generated numbers vary. The limitations of claim 3 further limit the limitations of claim 2 by defining what the generating of a number comprises. The above limitations in the context of this claim encompass generating a number cyclically where the signs and absolute values of generated numbers vary/are not constant (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs and absolute values of the numbers vary/are not constant).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of:
“wherein the random number generator of the number generator is a pseudo random number generator”
“the pseudo random number generator is set”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of a machine learning system comprising a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amounts to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein an absolute value of the numerical number generated by the number generator is not constant”
“uses a value acquired by addition of the numerical number to the parameter”
“uses a value acquired by division of the cost value by the numerical number”
As drafted, are part of the abstract ideas of claim 1 of generating a number where the signs of generated numbers vary, creating a parameter for processing data based on the parameter and a generated number, and updating a parameter based on a cost value acquired by evaluating processed data with a generated number. The limitations of claim 4 further limit the limitations of claim 1 by defining what the generating of a number, creating of a parameter, and updating of a parameter comprises. The above limitations in the context of this claim encompass generating a number where the signs and absolute values of generated numbers vary/are not constant (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs and absolute values of the numbers vary/are not constant), creating a parameter for processing data based on a value acquired by addition of the parameter to a generated numerical number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a parameter to be used in processing data based on the addition of the parameter to a generated numerical number), and updating a parameter based on a value acquired by dividing a cost value by a generated numerical number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a parameter based on a value acquired by division of a cost value and a generated numerical number).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). The recitation of:
“the number processor”
“the parameter updating unit”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05 (f). Furthermore, the recitation of additional elements in claim 1 of a machine learning system comprising a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amount to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein a parameter for an update is created in a state in which the numerical number generated by the number generator is fixed”
“the numerical number generated by the number generator is updated in a case where the parameter is updated”
As drafted, are part of the abstract ideas of claim 1 of creating a parameter and changing the numerical number. The limitations of claim 5 further limit the limitations of claim 1 by defining when a parameter is created and when the numerical number is updated. The above limitations in the context of this claim encompass creating a parameter for an update when the numerical number is fixed (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a parameter for an update when the numerical number is fixed); and creating an updated numerical number when the parameter is updated (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update the numerical number when the parameter is updated).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). The recitation of additional elements in claim 1 of a machine learning system comprising a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amount to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“that controls, by an operation mode, a learning mode of performing data processing by using the numerical number generated by the number generator and an inference mode of performing the data processing without using the numerical number”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitations in the context of this claim encompass performing data processing using a generated number when in a learning mode and performing data processing without using a generated number when in an inference mode (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform data processing operations with or without using a generated number depending on if learning or inference is occurring).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of:
“a control unit”
“wherein the control unit”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas of claim 1. Furthermore, the recitation of additional elements in claim 1 of a machine learning system comprising a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amount to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. The limitations:
“stores, as a reference cost value, a cost value evaluated by an evaluation system in the inference mode”
“and transmits a difference, which is acquired by comparison between a cost value evaluated by the evaluation system in the learning mode and the reference cost value, to the parameter units as a cost value to update the parameter”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely storing and transmitting data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, a parameter updating unit, and a control unit for applying the abstract ideas), “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field), or insignificant extra-solution activity (i.e. storing and transmitting data). In addition, Furthermore, the “stores …” and “transmits …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a machine learning system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein in a case where the learning mode and the inference mode are changed, the parameter is updated”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses updating a parameter when the inference and learning modes are changed (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a parameter when the inference and learning modes are changed).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional elements in claim 6 of a machine learning system comprising a control unit, a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit, as drafted, amount to no more than mere instructions to apply the exception using a computer. In addition, the “in an artificial neuron” limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use; in particular, the neural network technological field. Furthermore, the additional elements of “storing…” and “transmitting …” amount to no more than insignificant extra-solution activity for storing and transmitting data. The additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, a parameter updating unit, and a control unit for applying the abstract ideas), “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field), or insignificant extra-solution activity (i.e. storing and transmitting data). In addition, Furthermore, the “stores …” and “transmits …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“perform machine learning by executing steps comprising: … changes data based on a parameter and that processes and outputs the data”
“process the data based on parameters”
“generates a numerical number a sign of which varies”
“creates a parameter to process the data based on the parameter and the numerical number generated”
“updates the parameter based on a cost value, which is acquired by evaluation of processed data … and the numerical number generated”
“changes the numerical number in each data processing”
“generates the numerical number in such a manner that an order of a sign variation of the numerical number varies”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitations in the context of this claim encompass performing machine learning step by changing data based on a parameter, and processing and outputting the data (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can change data based on a parameter, perform processing operations on the data, and provide the data as an output), processing data based on parameters (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform processing operations on data based on different parameters), generating a number where the signs of generated numbers vary (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs of the numbers vary), creating a parameter for processing data based on the parameter and a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a parameter to be used in processing data), updating a parameter based on a cost value acquired by evaluating processed data with a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a parameter based on a cost value as well as acquiring the cost value by evaluating data with a generated number), changing a generated number for each data processing (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with a new number for each time data is processed), and generating a number where the order of the sign variation of each generated number varies (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the sign of the numbers changes with no set pattern). The additional elements do not integrate the abstract idea into a practical application.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of:
“a processor”
“a memory coupled to the processor, the memory storing instructions that when executed configure the processor”
“an activation state decision unit”
“a plurality of parameter units”
“a number generator”
“a number processor”
“a parameter updating unit”
As drafted, are additional elements that amount to using a computer as a tool to implement the abstract ideas. See MPEP 2106.05(f). The limitation:
“in an artificial neuron”
As drafted, is an additional element that amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the neural network technological environment. See MPEP 2106.05(h). Therefore, the additional elements do not integrate the abstract idea into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas) or “generally linking the use of a judicial exception to a particular technological environment or field of use” (i.e. the additional elements generally link the judicial exceptions to the neural network technological field). Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.
Response to Arguments
	Applicant’s arguments filed 06/23/2022 with respect to the drawing objection in regards to reference character 300a in paragraph [0018], the drawing objection in regards to reference character 300b in paragraph [0018], the drawing objection in regards to reference character 300c in paragraph [0018], the drawing objection in regards to reference character 1500 in paragraphs [0036] and [0039], the drawing objection in regards to reference character 1500a in Fig. 2, the drawing objection in regards to reference character 1500b in Fig. 2, the drawing objection in regards to reference character 3000 in paragraph [0063], the drawing objection in regards to reference character 120a in Fig. 8, the drawing objection in regards to reference character 120b in Fig. 8, the drawing objection in regards to reference character 120c in Fig. 8, the drawing objection in regards to reference character 4050 in paragraph [0063], the drawing objection in regards to reference character 4050a in Fig. 15, the drawing objection in regards to reference character 4050b in Fig. 15, the drawing objection in regards to reference character 4050c in Fig. 15, and the drawing objection in regards to reference character 13405 in Fig. 6 and Fig. 22 have been fully considered and are persuasive. Therefore, the objections have been withdrawn. However, applicant’s arguments filed on 06/23/2022, the amended drawings, and the amended specification do not address the drawing objection regarding reference number 2000a in Fig. 2, the drawing objection in regards to reference character 2000b in Fig. 2, and the drawing objection in regards to reference character 3040 in paragraph [0040]. Therefore, the drawing objections for reference characters 2000a, 2000b, and 3040 are maintained.
	
	Applicant’s arguments filed 06/23/2022, with respect to the objection(s) of claim(s) 1-7 and 9 have been fully considered and are persuasive. Therefore, the objection has been withdrawn. However, upon further consideration, a new ground(s) of objection for claims 3, 6, and 7 is made in view of the claim amendments filed 06/23/2022. Please see current objection for more information.

Applicant's arguments filed 06/23/2022 with respect to the 35 U.S.C. 101 abstract idea rejection have been fully considered but they are not persuasive. Applicant asserts “Applicant has amended claim 1 to make it clear that the presently claimed invention is directed to a machine learning system that includes a processor that executes machine learning according to the input data and by updating the parameters as the data is changed. … The presently claimed invention achieves a technological solution to the above-mentioned technological problem. … The human mind cannot practically implement a machine learning system or execute machine learning of data executed by a processor as clarified by the claims. Further, the human mind cannot practically execute an activation state decision unit which is in an artificial neuron (see, e.g., Fig. 8). Accordingly, the presently claimed invention is not directed to a mental process and is therefore not directed to an abstract idea. Therefore, the rejection of the present claims under 35 U.S.C. 101 should be withdrawn.” (Remarks pages 10-12).
Examiner’s Response:
	The examiner respectfully disagrees. Applicant has made general assertions that claim 1 recites claim elements that are not directed to an abstract idea and that the claimed subject matter relates to a technological solution to a technological problem. However, Applicant has not made specific arguments regarding why certain claim elements do not amount to an abstract idea.
	Amended claim 1 recites performing machine learning steps by changing data based on a parameter, and processing and outputting the data (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can change data based on a parameter, perform processing operations on the data, and provide the data as an output), processing data based on parameters (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform processing operations on data based on different parameters), generating a number where the signs of generated numbers vary (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the signs of the numbers vary), creating a parameter for processing data based on the parameter and a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a parameter to be used in processing data), updating a parameter based on a cost value acquired by evaluating processed data with a generated number (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a parameter based on a cost value as well as acquiring the cost value by evaluating data with a generated number), changing a generated number for each data processing (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with a new number for each time data is processed), and generating a number where the order of the sign variation of each generated number varies (evaluation and judgement; in particular, a human, with the assistance of pen and paper, can come up with numbers where the sign of the numbers changes with no set pattern). Since these limitations are directed to a judicial exception, they cannot provide any alleged solution or improvement.
In amended claim 1, the additional elements of “a processor”, “a memory coupled to the processor, the memory storing instructions that when executed configure the processor”, “an activation state decision unit”, “a plurality of parameter units”, “a number generator”, “a number processor”, and “a parameter updating unit”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the recitation of “in an artificial neuron” amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, namely the neural network technological environment. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract ideas into a practical application.
	Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional elements are generally linking the use of a judicial exception to a particular technological environment or field of use, namely the neural network technological environment, or are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, a memory, an activation state decision unit, parameter units, a number generator, a number processor, and a parameter updating unit for applying the abstract ideas). Mere instructions to apply an exception using a computer cannot provide an inventive concept.
In other words, the additional elements recited in claim 1 are directed to mere instructions to apply an abstract idea or are generally linking the use of a judicial exception to a particular technological environment or field of use. Therefore, claim 1 does not recite additional element(s) that can provide any alleged solution or improvement.
Applicant relies on the arguments above regarding independent claim 9 and dependent claims 2-7, therefore the response above is applicable to those claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125